                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

UNITED STATES OF AMERICA,

              Plaintiff,                             Case No. 14-cr-20780
                                                     Hon. Matthew F. Leitman
v.

CURTIS SCOTT,

          Defendant.
__________________________________________________________________/

           ORDER REQUIRING DEFENDANT’S APPEARANCE

      On April 22, 2019, the Court scheduled an in-person status conference in this

action for April 30, 2019, at 1:30 p.m. (See Notice, ECF #508.) Defendant Curtis

Scott is ordered to personally appear at that conference. (See id.) Through this order,

the United States Marshals Service is authorized to use the minimum amount of

force necessary to ensure Scott’s appearance in Court for the scheduled status

conference.

      IT IS SO ORDERED.

                                        s/Matthew F. Leitman
                                        MATTHEW F. LEITMAN
                                        UNITED STATES DISTRICT JUDGE

Dated: April 22, 2019
       I hereby certify that a copy of the foregoing document was served upon the
parties and/or counsel of record on April 22, 2019, by electronic means and/or
ordinary mail.

                                     s/Holly A. Monda
                                     Case Manager
                                     (810) 341-9764
